Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement ("Agreement") is entered into as of the 3rd day of
April, 2013, by and between the CITY OF RIVIERA BEACH, a municipality in Palm
Beach County, Florida (the "City") and SOLITRON DEVICES, INC., a Florida
corporation ("Solitron").
 
WITNESSETH:
 
WHEREAS, in the early 1990s Solitron filed for reorganization in the Bankruptcy
Court for the Southern District of Florida (Case No. 92-30190-BKC-RAM) and the
Court approved a payment to the City in the aggregate amount of $204,166.67 to
be paid in quarterly payments of $1,046.49 (the "Installment Payment
Obligation"); and
 
WHEREAS, the first payment was made on June 30, 1995 and quarterly payments have
been made since leaving an outstanding balance of $133,599.88; and
 
WHEREAS, the parties have agreed that in consideration of a lump sum payment of
$82,000, the Installment Payment Obligation will be terminated and shall be
deemed fully satisfied upon the terms and conditions provided below.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the parties agree as follows:
 
1.             Termination of Installment Payments. In consideration of the
payment of the lump sum provided in paragraph 2, the Installment Payment
Obligation shall be terminated and deemed fully satisfied.
 
2.             Payment. Upon execution of this Agreement, Solitron shall pay in
full to the City the sum of $82,000.
 
3.             Due Authorization and Enforceability. Each party represents and
warrants to the other that this Agreement has been duly and validly authorized
and constitutes the legal, valid and binding obligation of the parties
enforceable against it by the other party.
 
4.             Miscellaneous.
 
a.           Governing Law; Venue. This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Florida. Any action brought by either party against the other arising out of
this Agreement shall be brought only in the state court in Palm Beach County,
State of Florida.
 
b.           Entire Agreement. This Agreement contains all of the terms,
promises, covenants and conditions made by or entered into by and between the
parties with regard to the subject matter hereof and supercedes all prior
discussions and agreements with regard thereto, whether written or oral.
 
 
1

--------------------------------------------------------------------------------

 
 
c.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the City and Solitron have caused this Agreement to be
executed on the proper authority as of the date first above written.
 

CITY OF RIVIERA BEACH   SOLITRON DEVICES, INC.               BY: /s/ THOMAS A.
MASTERS   BY: /s/ SHEVACH SARAF    
THOMAS A. MASTERS
    SHEVACH SARAF     MAYOR     CHAIRMAN AND PRESIDENT               ATTEST:    
                BY: /s/ CARRIE E. WARD            CARRIE E. WARD, MMC          
CITY CLERK                     APPROVED AS TO FORM AND
LEGAL SUFFICIENCY                     BY: /s/ PAMALA H. RYAN           PAMALA H.
RYAN
CITY ATTORNEY                     DATE:  4/3/13        

 
 
2

--------------------------------------------------------------------------------